Title: From John Adams to Elbridge Gerry, 2 July 1782
From: Adams, John
To: Gerry, Elbridge



The Hague 2. July. 1782
Dear sir

Well! how do you find yourself, after a little Repose? Are you married? or making Fortune in Trade? or Still buried in Politicks, and publick Good? I am in a longing Condition for your Letters, because they used to give me, the most comprehensive Ideas of affairs. You ought to remember me, for it was you, who sent me abroad in quest of Adventures, which have ruined me de fond en comble—I am worn out and broken to Pieces—but can still laugh at the Folly, and ill Nature of the World.
I can tell you no News. The Mynheers have received us, with open Arms at last. If They should not do much for Us, they have increased our Reputation, and they have bound themselves to do nothing against Us, which is a great Point gained. The open, publick Manner in which all has been conducted, redounds much to our Honour.
The News, must be divided into that which respects War, and that which respects Peace. The War in Europe is wholly maritime. The combined Fleet Sailed from Cadiz, the 4. June, and has not been heard of Since. It is expected in the Channell, to be joined by the Dutch and by other French ships from Brest. But some begin to suspect, that Cordova is gone to Jamaica or New York. If they come to the Channell the English cannot meet them—they must skulk into Torbay &c certain little Intrigues, from certain Individuals in Russia and Denmark, make some suspect that these Powers wish to favour England, but they can do nothing. They all agree that the American Question is decided, but say there are so many Pretentions, against England, that she should be favord a little. Ireland has carried Points for the present, which will be the foundation of a War between them and England hereafter.
Mr Grenville is at Paris, and after a long time has obtained Powers to treat with all the belligerent Powers, but as the English dont allow Us to be a Power, they mean to chicane, to raise the stocks, to get Money and to lull the sailers in to Tranquility, that they may press them without suspicion. I have no faith in the Success of this Negotiation for Peace, but wish I may be deceived.
What is become of the American Navy? Is it the System to let it die? This is not prescient. How does your Constitution Work and your Governors &c behave? does all play well like a good Instrument of Musick.
I hope you go to Congress again. Jackson and Lowell, I find are going, these are good Hands. But there is a Parsons that I want to go, if You and sullivan, Jackson Lowell, &c go, Mass. will be highly represented. We must send our best Men there. That is the great Wheel—The Governor himself, Councellors senators, Judges all ought to consider it, as honourable to go to Congress. We should be very carefull to send no mean Men there. I wish I had the Honour to be there, nevertheless.
I fancy, that in America, the Task will not be difficult—There are three subjects, which ought to be attended to above all Things, Finance, a Navy, and foreign affairs. These subjects are not yet generally well understood, and their immense Importance is not discerned. If We do not maintain an Independence in our foreign Politicks, if We do not avoid Frivolity, Intrigue and Chicane, and rest upon our proper Basis, Reason and Right our Posterity will have reason to regret it for Ages and forever. We shall be made the Sport. We are not and never shall be a Match for them, in Power and Magnificence Intrigues of Pleasure, Bribes and Corruption, and the moment We tolerate this Method in our Ministers, we are hurried down a torrent. Whereas it is the easiest Thing in the World to make ourselves respected, by standing upon national Interests.
In Time We shall have Courage equal to our Strength. It is worth while to go abroad, to see by what Men this World is governed—and by what Women!

Adieu, my dear Friend, remember me

